Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An acquirer in claim 1 (and dependent claims).
A predictor in claim 7 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring information, and displaying the information. The limitation of determining the amount of use of each icon over a predetermined period of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an acquirer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an acquirer” language, “acquiring” in the context of this claim encompasses the user manually obtaining information.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using an acquirer to perform acquiring information. The hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of acquiring data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Duan U.S. Patent/PG Publication 20150360578.
Regarding claim 1:
 An influence degree display device comprising: (Duan Abstract: Methods and systems are described to provide the user with information relating to status of vehicle and battery status based on environment and vehicle use.)(Duan [0042] The example computer system 400 includes at least one processor 402 (e.g., a central processing unit (CPU) a graphics processing unit (GPU), auxiliary processors or combinations thereof), a main memory 408 and a static memory 414, which communicate with each other via a bus 428.).
 an acquirer configured to acquire information regarding magnitude of an influence factor that has an influence on progress of deterioration of a secondary cell that stores power used to drive an electric motor vehicle (Duan [0050] FIG. 9 shows a flowchart according to a method 900. At 901, the decay data for the specific battery in the vehicle is loaded and stored in a memory device. The battery decay data can include battery capacity decay rates as a function of state of charge, temperature or both. This data can be in a form for showing to a user on a display or the basis for computing visual display data. At 902, the state of charge of the battery is sensed. This can be performed by the components described herein, e.g., the measurement circuitry and modules described with reference to FIGS. 1 and 2. At 903, the temperature is sensed. The temperature can be ambient temperature of the vehicle. The temperature can also be the more specific temperature within the battery structure in the vehicle.).
 a display configured to display an image and a display controller configured to cause the display to display an image indicating the degree of influence on the progress of the deterioration of the secondary cell in accordance with the acquired magnitude of the influence factor (Duan [0049] FIG. 8 shows a display 800 of a graph 801 showing characteristics of a vehicle battery 114. This display 800 shows a simplified version of the battery relative decay rate than other displays. The battery relative decay rate can be shown on displays or in printed materials to explain battery capacity degradation and the effects of SOC on the degradation, i.e., the effects of temperature are not taken shown. Indicator (or indicia) 803 is provided to show the current relative battery capacity decay based on the current SOC.).
Regarding claim 2:
 The influence degree display device according to claim 1, has all of its limitations taught by Duan. Duan further teaches  wherein the influence factor is obtained by digitizing content of a driving operation by a driver of the electric motor vehicle (Duan [0033] The target or desired SOC may vary in response to at least one of ambient temperature, projected energy usage, and storage time, for example. Such a targeted SOC may be in response to the user being educated on the effects of these parameters on the battery performance. PCM 128 may be operatively coupled to a memory that stores a state of charge profile that includes the target SOC values based on at least one of the ambient or operating parameters. Similarly, PCM 128 may control charging of battery pack 114 from power source 126 and/or from engine 108 and electric motor(s) 104 to increase battery SOC to a desired or target SOC that varies in response to vehicle and/or ambient operating parameters or conditions. The user can set SOC and time of start charge to the PCM 128 through vehicle interfaces or through remote electrical communication devices.).
Regarding claim 3:
 The influence degree display device according to claim 1, has all of its limitations taught by Duan. Duan further teaches  wherein the influence factor is a power storage amount of the secondary cell (Duan [0039] The system 300 can store a list of batteries 114 having information for each battery in the list, such as maximum storage capacity, the charging/discharging cycle optimal to extend the life of the battery 114 the material composition of the batteries 114, and similar information.)(Duan [0050] FIG. 9 shows a flowchart according to a method 900. At 901, the decay data for the specific battery in the vehicle is loaded and stored in a memory device. The battery decay data can include battery capacity decay rates as a function of state of charge, temperature or both.).
Regarding claim 4:
 The influence degree display device according to claim 1, has all of its limitations taught by Duan. Duan further teaches  wherein the influence factor is a temperature of the secondary cell (Duan [0033] The target or desired SOC may vary in response to at least one of ambient temperature, projected energy usage, and storage time, for example. Such a targeted SOC may be in response to the user being educated on the effects of these parameters on the battery performance.).
Regarding claim 6:
 The influence degree display device according to claim 1, has all of its limitations taught by Duan. Duan further teaches  wherein the display controller causes the display to display the image indicating the degree of influence on the progress of the deterioration of the secondary cell, a display color of the image being changed in accordance with the magnitude of the influence factor (Duan [0011] In an example, the display generator is to generate a color coded, graph of battery decay rate from low to high with an indicator of the current state of charge.)(Duan [0047] This simple display has nine entries that show the best condition at one and higher numbers as less desirable for the vehicle in terms of battery decay rate, which may be easier for a user to quickly comprehend than the graph of FIG. 5. In an example, the entry in the display 600 that most closely matches the real world data that is sensed by the vehicle, e.g., when the vehicle is in storage or parked, can be highlighted on the display, e.g., using different color, different font, flashing indicators or other indicia.)(Duan [0048] In FIG. 7, the battery capacity relative decay information is shown in the graph 701 with the battery charge condition, e.g., state of charge (SOC) on the X-axis and the temperature on the Y-axis. The range of the SOC is empty to full. The temperature range is broken into seven levels from low to high. The result is various regions 711-722 can be shaded or color coded so that the user can quickly discern the different regions.).
Regarding claim 7:
 The influence degree display device according to claim 1, has all of its limitations taught by Duan. Duan further teaches  further comprising: 
 a predictor configured to predict a future remaining value of the secondary cell, wherein the display controller causes the display to display an image which is based on the future remaining value of the secondary cell (Duan Fig. 8: Battery current state of charge 803).
Regarding claim 8:
 The influence degree display device according to claim 7, has all of its limitations taught by Duan. Duan further teaches  wherein, in a case where an operation is performed on a remaining value display switch, the display controller causes the display to display the image which is based on the future remaining value of the secondary cell along with the image indicating the degree of influence on the progress of the deterioration of the secondary cell (Duan [0049] FIG. 8 shows a display 800 of a graph 801 showing characteristics of a vehicle battery 114. This display 800 shows a simplified version of the battery relative decay rate than other displays. The battery relative decay rate can be shown on displays or in printed materials to explain battery capacity degradation and the effects of SOC on the degradation, i.e., the effects of temperature are not taken shown. Indicator (or indicia) 803 is provided to show the current relative battery capacity decay based on the current SOC.).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan U.S. Patent/PG Publication 20150360578 in view of Uchida U.S. Patent/PG Publication 8232875.
Regarding claim 5:
 The influence degree display device according to claim 1, has all of its limitations taught by Duan. Duan further teaches  wherein the acquirer acquires a plurality of influence factors, (Duan [0033] The target or desired SOC may vary in response to at least one of ambient temperature, projected energy usage, and storage time, for example. Such a targeted SOC may be in response to the user being educated on the effects of these parameters on the battery performance.).
 
Duan does not teach  showing which factor has the most influence, however they teach educating the driver to multiple parameters for battery degredation (Duan [0033] The target or desired SOC may vary in response to at least one of ambient temperature, projected energy usage, and storage time, for example. Such a targeted SOC may be in response to the user being educated on the effects of these parameters on the battery performance.). In a related field of endeavor, Uchida teaches:
and wherein the display controller causes the display to display an image indicating which is the influence factor that has most influence on the progress of the deterioration of the secondary cell among the plurality of influence factors in response to a predetermined operation (Uchida C8 L4-25 Further, when "DISPLAY IMPROVEMENT INFORMATION" is selected on the image shown in FIG. 7, improvement information urging the user to change the manner of use of vehicle 10 appears, for improving the life of power storage device (FIG. 8). By way of example, reducing the speed of braking operation prevents abrupt introduction of regenerative power resulting from regenerative braking to the power storage device and, as a result, contributes to improved life of the power storage device. Further, limitation of charging time from power station 30 to the power storage device of vehicle 10 also contributes to improved life of power storage device, as the load on power storage device reduces. Further, use of the power storage device at a very low temperature or high temperature imposes significant load on the power storage device and, therefore, limiting the temperature of use of power storage device also contributes to improved life of the power storage device. Further, refresh control of power storage device recovers the device from degradation caused by the memory effect or sulfation and, therefore, it contributes to improved life of the power storage device. On these items, current values, improved value (target value), and estimated life expectancy after improvement are displayed.) since if multiple influences and their impact are shown, a user can see which has the most influence.
Therefore, it would have been obvious before the effective filing date of the claimed invention to show multiple factors as taught by Uchida. The motivation for doing so would have been to provide the user with greater information, where Duan obtains information from multiple sources, and Uchida teaches showing how each item will control the degradation. Therefore it would have been obvious to combine Uchida with Duan to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616